Title: From Benjamin Franklin to Thomas-François Dalibard, 20 March 1762
From: Franklin, Benjamin
To: Dalibard, Thomas-François


[Londres 20 Mars 1762]
Je vous rends graces de la peine que vous avez bien voulu prendre pour la traduction et la publication de la Lettre de M. Kinnersley, à Paris.
   
   oyez notre Feuille Tom. III. no. vii, page 49 et suiv.

 On m’a envoyé d’une autre de nos Colonies deux nouvelles rélations de maisons préservées par les mêmes moyens de tout dommage, quoiqu’atteintes de la foudre; je prendrai la liberté de vous les envoyer avant de repartir pour l’Amérique. Votre fameuse expérience de Marly vous donne un droit incontestable pour être des premiers informé de toutes les nouvelles de cette espèce.
